       Case 1:19-cv-01453-SKO Document 17 Filed 09/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   CHARLES KENNETH RUSSO,                             Case No. 1:19-cv-01453-SKO

12                      Plaintiff,                      SECOND ORDER THAT PLAINTIFF
                                                        FILE A WRITTEN STATEMENT
13           v.                                         SHOWING CAUSE WHY CASE
                                                        SHOULD NOT BE DISMISSED OR
14   ANDREW SAUL,                                       THAT PLAINTIFF FILE AN OPENING
     Commissioner of Social Security,                   BRIEF
15
                    Defendant.
16   _____________________________________/

17          On October 14, 2019, Plaintiff, represented by counsel and proceeding in forma pauperis,
18 filed the present action in this Court. (Doc. 1.) Plaintiff seeks review of the Commissioner’s

19 denial of his application for benefits. (Id.)

20          On July 30, 2020, following discharge of the initial order to show cause (see Docs. 11, 13),
21 the Court granted the parties’ stipulated request to enlarge the time for Defendant to respond to

22 Plaintiff’s confidential letter brief, nunc pro tunc, to July 29, 2020. (See Doc. 16.) The Court also

23 extended all dates in the Scheduling Order, entered October 18, 2019 (Doc. 5), accordingly. (See

24 Doc. 16.)

25          Defendant served his confidential response to Plaintiff’s letter brief on Plaintiff by
26 electronic mail on July 29, 2020. (See Doc. 15.) Pursuant to the Scheduling Order, as modified,
27 Plaintiff’s Opening Brief was due August 28, 2020. (See Docs. 5, 16.)

28
       Case 1:19-cv-01453-SKO Document 17 Filed 09/11/20 Page 2 of 2


 1           On August 28, 2020, Plaintiff failed to file and serve his Opening Brief with the Court and
 2 on opposing counsel; to date, no Opening Brief has been filed and served. (See Docket.) Plaintiff

 3 is, therefore, ordered to show cause, if any, why the action should not be dismissed for failure to

 4 comply with the Court’s Scheduling Order and for want of prosecution. Alternatively, Plaintiff

 5 may file an Opening Brief.

 6          Accordingly, it is HEREBY ORDERED that:
 7          1.      By no later than September 18, 2020, Plaintiff shall either:
 8                  a.     file a written response to this Order showing cause why the Court should not
 9                         dismiss this action for failure to comply with the Court’s orders and for want
10                         of prosecution; or
11                  b.     file an Opening Brief.
12          Failure to respond to this Order to Show Cause will result in dismissal of this action.
13
     IT IS SO ORDERED.
14

15 Dated:        September 10, 2020                              /s/   Sheila K. Oberto             .
16                                                    UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
